DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 4,134,732) in view of Salusbury-Hughes (US 4,753,185).
	Regarding claim 5, Jackson discloses a near shore floating methanol conversion system comprising (a) an access port to a natural gas line (10) to supply natural gas to the floating near shore methanol conversion system; (b) a reformer system (13) to convert natural gas to a syngas; (c) a methanol converter (19) and distillation system (23) to form methanol by oxidation of the syngas; and a holding tank (tanker) within a hull of the floating methanol conversion system (see Abstract; figure 1 and column 2, line 52 through column 6, line 3).
	Jackson fails to explicitly disclose a near shore floating methanol conversion system comprising a deck and a hull having a hold; however, Jackson discloses floating structures, floating platforms and barges (see column 2, lines 15-17 and 25-27).
Salusbury-Hughes discloses a barge comprising a deck and a hull having a hold (see figures 1-10 and column 3, line 42 through column 5, line 44).
	It would have been an obvious matter of design choice to have a near shore floating methanol conversion system comprising a deck and a hull having a hold, since applicant has not disclosed that having a near shore floating methanol conversion system comprising a deck and a hull having a hold solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a near shore floating methanol conversion system comprising a deck and a hull having a hold.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the deck comprises: (a) an access port to a natural gas line to supply natural gas to the floating near shore methanol conversion system; (b) a reformer system to convert natural gas to a syngas; (c) a methanol converter and distillation system to form methanol by oxidation of the syngas; and a holding tank within a hull of the floating methanol conversion system, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 8, Jackson discloses a near shore floating methanol conversion system of claim 5, wherein the reformer system comprises a steam reformer (SMR) (13) or a SMR connected to an ATR (autothermal reformer) to produce syngas from input of natural gas and steam to the steam reformer and oxygen to the ATR (see Abstract; figure 1 and column 2, line 52 through column 6, line 3).

Allowable Subject Matter
Claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



	The prior art references fail to disclose or suggest a neat shore floating methanol conversion system further comprising a mooring system having a natural gas termination line from an on-shore location.
Claim 7 depend on claim 6.
Regarding the claim 9 the prior art references fail to disclose or suggest a near shore floating methanol conversion system of claim 8, wherein the oxygen input to the ATR comprises an ASU (air separation unit) air to generate pure oxygen and avoid nitrogen input into the reformer system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774